DETAILED ACTION

The following is a non-final office action is response to communications received on 08/04/2020.  Claims 1-13 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 3-5, states “wherein said truncated-conical seat of the internal element has an irregular truncated-conical shape, with a rectangular trapezoidal section, with a cylindrical portion joined to a truncated-conical portion.” The bolded limitation is indefinite as the structure and orientation of the limitation is unclear.  irregular truncated-conical shape”, it is unclear what part of internal element (9) could be reasonably interpreted as having a “rectangular trapezoidal section.”  For examination purposes, the examiner assumes that applicant may be claiming the section as shown in the annotated figure below.  However, as this annotated section is straight in the cross-section illustrated, it is conical in three dimensions (as seen in Figures 11-12).  Thus, it is unclear how this section could be interpreted as either rectangular or trapezoidal.  Additionally, the second use of “with” in the bolded limitation is indefinite as it is unclear whether the cylindrical portion joined to a truncated-conical portion is part of the rectangular trapezoidal section, or a separate component in addition to the rectangular trapezoidal section. Appropriate correction is required.

    PNG
    media_image1.png
    719
    868
    media_image1.png
    Greyscale

Regarding Claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8 & 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kavolus, II et al. (US 2020/0129298).  Please reference the annotated figures below in consideration of the following rejection:

    PNG
    media_image2.png
    517
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    531
    813
    media_image3.png
    Greyscale

Regarding Claim 1, Kavolus teaches a hip prosthesis head (e.g., 800) comprising: an external element (810) with a convex external surface (850) fully capable of coupling in omnidirectional spherical coupling mode with a concave internal surface 
Regarding Claim 7, Kavolus teaches wherein said internal element (815) has an annular rib (830) that is shaped like a collar and protrudes externally from the body of the internal element in order to be coupled inside an annular groove (opposite rib) that is shaped like a collar and is obtained in said blind hole of the external element (810).  
Regarding Claim 8, Kavolus teaches wherein said annular rib of the internal element (815) has a radial lower surface and a tapered upper surface (shown) and said annular groove of the blind hole of the external element has a radial lower surface.
Regarding Claim 11, Kavolus teaches wherein the external element (810) is made of plastic material [0038], such as cross-linked polyethylene or technopolymer, such as polyether-ether-ketone (PEEK), and the internal element (815) is made of metal material [0038], such as medical steel or cobalt-chrome superalloy or titanium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavolus, II et al. (US 2020/0129298) in view of Kumar et al. (US 8,663,327).  
Regarding Claims 2 & 6, as set forth supra, Kavolus discloses the invention substantially as claimed.  However, Kavolus does not disclose wherein said base of the external element has an annular/radial groove and said base of the internal element has an annular/radial rib with tapered shape that protrudes outwards and upwards from the base in order to be engaged in said annular groove of the base of the external element.
Kumar teaches a modular seal for use in orthopedic hip implants in the same field of endeavor.  Said implant seal comprising a head (302) with a flat portion (310) grooves (314), and an adjoining seal (304) with a flat surface (322) with ridges (324).  Said ridges (324) and grooves (314) mate in an assembled position to from a seal at the junction to prevent or eliminate leakage of bodily fluids into the head area and thus limit the onset of corrosion (Col 6: lines 14-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the grooves and ridges of the seal, as taught by Kumar, to the bases as taught by Kavolus in order to further seal the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavolus, II et al. (US 2020/0129298) in view of Katrana et al. (US 8,246,687).
Regarding Claim 12, as set forth supra, Kavolus discloses the invention substantially as claimed.  However, Kavolus does not specifically disclose wherein the external element is made of vitamin E-enriched cross-linked polyethylene.  
Katrana teaches a prosthesis assembly (Fig 2A) suitable for use in a hip replacement implant (Col 3: lines 52-58) in the same field of endeavor.  Said assembly comprising: (1) a male head/ball (42) constructed of fiber reinforced PEEK or vitamin E stabilized cross-linked polyethylene (Col 4: line 66 – Col 5: line 7); and (2) a female receptacle/cup constructed of metal (Col 4: lines 9-11).  The materials used allow for enhanced articulation of the joint.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the external element of Kavolus from the vitamin E-enriched cross-linked polyethylene as taught by Katrana.  Constructing the external element (i.e., the head) from vitamin E stabilized cross-linked polyethylene would provide the same benefits afforded to the Katrana device (i.e., enhanced articulation) while requiring a mere selection/change of materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavolus, II et al. (US 2020/0129298) in view of Bhambri (US 2010/0051141).
Regarding Claim 13, as set forth supra, Kavolus discloses the invention substantially as claimed.  However, Kavolus does not specifically disclose wherein the internal element is made of metal material coated with nitrided titanium.
Bhambri teaches a method for surface hardening an orthopedic titanium alloy in the same field of endeavor.  Said method comprises nitriding the titanium alloy to increase the components surface hardness and improve the resistance to fretting fatigue [0024] caused by micro-motions that occur during implant loading [0005].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to harden the surface of the titanium internal element, as taught by Kavolus, in the manner as taught by Bhambri, in order to increase the components surface hardness and improve the resistance to fretting fatigue caused by micro-motions that occur during implant loading.  Further, such a change would require a mere selection/change of materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, Kavolus, which is the most pertinent art found, fails to teach and/or fairly suggest wherein said base of the external element is disposed in a recessed seat with truncated-conical shape provided with a second annular groove in peripheral position relative to the annular groove of the base, and said internal element has a tapered wall that projects outwards and downwards from the base, and a second annular rib with tapered shape that protrudes outwards and upwards from the tapered wall in order to be engaged in said second annular groove obtained in said recessed seat of the external element.
Regarding Claim 10, Kavolus in view of Lippincott, III et al. (US 6,059,830), which is the most pertinent art found, fails to teach and/or fairly suggest wherein each portion of the external element has an elliptical cross-section with a minor axis (dl) and a major axis (d2) longer than the minor axis by approximately 1-3 mm in axial section, the lower portion has a center (01) and a radius of curvature (Ri) and is cut at the height of a parallel 300 South and a parallel 20' North; in axial section, the upper portion has a center (02) and a radius of curvature (R2) and is cut at the height of a parallel 20' North; the radius of curvature (R2) of the upper portion is smaller than the radius of curvature (Ri) of the lower portion; the center (01) of the lower portion and the center (02) of the upper portion lie on the same axis orthogonal to a base of the external element and the center (02) of the upper portion is spaced on top relative to the center (01) of the lower portion; the radius of curvature (Ri) of the lower portion is larger than the radius of .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes (US 5,156,624), Bouvet (US 5,037,441), and Serafin, JR. et al. (US 2006/0188845) all teach a prosthesis head comprising: an external element with a convex external surface and an internal element comprising a truncated-conical seat, wherein the external element and the internal element are made of different materials; the internal element is coupled inside a blind hole of the external element in fit-in coupling mode; the external element has an annular base around said blind hole; and the internal element has a truncated-conical body that is open on the bottom, and an annular base that protrudes radially outwards from a lower edge of the body in order to go in contact with said base of the external element.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774